RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-5613-16T2
                                                                     A-5614-16T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

B.R. and C.Q.,

     Defendants-Appellants.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF C.Q.
and C.R.,

     Minors.
___________________________

                    Submitted November 27, 2018 – Decided December 14, 2018

                    Before Judges Rothstadt, Gilson and Natali.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Bergen County,
                    Docket No. FG-02-0061-16.
              Joseph E. Krakora, Public Defender, attorney for
              appellant B.R. (Sarah L. Monaghan, Designated
              Counsel, on the briefs).

              Joseph E. Krakora, Public Defender, attorney for
              appellant C.Q. (John A. Salois, Designated Counsel, on
              the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jason W. Rockwell, Assistant Attorney
              General, of counsel; Eric J. Boden, Deputy Attorney
              General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minors (Meredith A. Pollock, Deputy
              Public Defender, of counsel; Margo E.K. Hirsch,
              Designated Counsel, on the brief).

PER CURIAM

        In this appeal, C.Q. (Carter)1 contests the Family Part's August 7, 2017

final judgment of guardianship terminating his parental rights to C.D.Q. (Cade)

and C.R. (Cody).2 Defendant argues that the Division of Child Protection and


1
    We use fictitious names to protect the privacy of the parties and children.
2
   The children's mother, B.R. (Brenda), also appealed from the court's August
7, 2017 order terminating her parental rights to Cade and Cody. We have been
advised by her counsel that Brenda died during the pendency of the appeal and,
accordingly, we dismiss her appeal as moot. We nevertheless address in the
context of Carter's appeal those issues Brenda raised affecting the best interests
of Cade and Cody, including the Division's alleged failure to consider
alternatives to termination as required by N.J.S.A. 30:4C-15.1(a)(3), or to place
the children together or with relatives, in violation of the Child's Placement Bill
of Rights Act, N.J.S.A. 9:6B-1 to -6 (CPBRA).
                                                                           A-5613-16T2
                                         2
Permanency (Division) did not prove all four prongs of the statutory "best

interests of the child" test under N.J.S.A. 30:4C-15.1(a) by clear and convincing

evidence. The Law Guardian supports termination and urges us to affirm the

trial court's determination. After a thorough review of the record, we affirm the

order terminating Carter's parental rights.

                                        I.

      The Division first became involved with defendants in November 2010

when it substantiated a report of neglect against Brenda and Carter concerning

Carter's son from a different relationship, who witnessed a domestic violence

incident between defendants during a visit to Carter's home, while Carter and

Brenda were drinking alcohol and using cocaine. On November 12, 2013,

Brenda gave birth to Cade. Approximately seven months later, on June 26,

2014, the Division received reports of domestic violence, with Carter the alleged

perpetrator and Brenda the alleged victim.      The Division investigated and

determined that the allegation of abuse or neglect of Cade was not established.

Nevertheless, the Division kept the case open for services due to concerns over

the parent's history of substance abuse and domestic violence, and Brenda's

possible mental health issues.




                                                                         A-5613-16T2
                                        3
      On July 5, 2014, just nine days later, the Division received a new referral,

alleging Brenda's inadequate supervision of Cade.        Although the Division

ultimately determined the referral was unsubstantiated, during its investigation,

the Division learned that Brenda had taken Cade to Florida and had been arrested

for assaulting Carter in the child's presence. Defendants later became embroiled

in a custody dispute, which resulted in Cade's placement in Carter's sole custody

and with the Division implementing a safety plan under which Brenda was

permitted supervised visitation.

      On August 12, 2014, Carter participated in a psychological evaluation

with Dr. Alison Winston. Dr. Winston recommended that Carter complete

domestic violence counseling, psychotherapy, parenting classes and a substance

abuse evaluation. On October 24, 2014, Carter also participated in a psychiatric

evaluation with Dr. Larry Dumont. He similarly recommended that Carter

attend domestic violence counseling and also stated that he should participate in

Narcotics Anonymous/Alcoholics Anonymous, parenting skills training, and

random alcohol screens.

      While investigating additional referrals made on October 29, 2014, and

November 7, 2014, involving the family, the Division learned that Carter had

been arrested on November 13, 2014, for possession of cocaine with intent to


                                                                          A-5613-16T2
                                        4
distribute. These illegal activities occurred in the home in which he resided with

Cade. As a result of his arrest, the Division substantiated Carter for neglect,

removed Cade on an emergent basis, and placed him in a non-relative resource

home. Thereafter, the Division instituted abuse and neglect proceedings and the

court entered an order granting the Division custody of Cade.

      Carter continued to struggle with substance abuse issues and tested

positive numerous times for both cocaine and opiates. As a result, the Division

referred Carter for a substance abuse assessment, which recommended he attend

intensive outpatient treatment.

      Carter began outpatient substance abuse treatment on January 29, 2015,

and he tested positive for opiates at intake. Carter then enrolled in an outpatient

substance abuse program at Clifton Counseling. On May 29, 2015, Clifton

Counseling advised the Division that a test of Carter's hair and urine was

positive for opiates and cocaine. On the same day, Cater was arrested on

additional drug charges and remained incarcerated until June 2015.

      Although Carter ultimately completed substance abuse counseling at

Clifton Counseling, he again tested positive for cocaine in a random drug test in

December 2015. Carter attended a new substance abuse evaluation and was




                                                                           A-5613-16T2
                                        5
diagnosed with moderate cocaine use disorder and mild opioid use disorder and

was again referred to outpatient treatment.

      On October 2, 2015, Brenda gave birth to Cody in Baltimore, Maryland.

Because Cody tested positive for opiates and received treatment for withdrawal

symptoms, the hospital contacted the Division. The court thereafter granted the

Division's request for custody of Cody, and added him to the pending abuse and

neglect proceedings related to Cade.

      On November 12, 2015, after his discharge, the Division transported Cody

to New Jersey, and placed him in a non-relative resource home. At the time of

Cody's placement, Cade had been residing with a paternal uncle. The paternal

uncle advised the Division that he could not care for both Cody and Cade. As a

result, Cody continued to reside with the same resource parents through the time

of trial, who expressed a desire to adopt him.

      In April 2016, the court approved the Division's permanency plan of

termination of defendants' parental rights. The Division filed a guardianship

complaint shortly thereafter.

      Also in April 2016, the Division moved Cade back to a non-relative

resource placement with J.A. (Jane) with whom he was briefly placed, after his

paternal uncle relocated to the Dominican Republic for employment-related


                                                                        A-5613-16T2
                                       6
reasons. Jane expressed a desire to adopt Cade, and also requested that Cody

live with her once she obtained a larger apartment. At the time, however, Jane's

home was not large enough for both children, and she did not become licensed

for two children until October 2016.

        On June 27, 2016, Carter was sentenced, after pleading guilty on two

separate indictments, to a total of ten years in prison, with a parole eligibility

date of June 2019. He is currently residing in a halfway house in Newark.

During his incarceration, the Division facilitated monthly visits with Cade and

Cody.     The children also visited with each other, their paternal aunt and

grandmothers.

        During the years of its involvement with the family, the Division

considered several relative placements for the children. In addition to the six

months when Cade was placed with his paternal uncle, the Division considered

the children's paternal grandmother as a potential placement. However, she

declined, citing her age. The Division issued her rule-out letters in January 2015

and June 2015, and she did not contest the Division's decision. In addition, in

January 2015, the Division ruled out placing Cade with his paternal aunt due to

a safety issue with her apartment. In August 2016, the paternal aunt asked to be

reconsidered as a placement.     However, she changed her mind due to her


                                                                          A-5613-16T2
                                        7
husband's opposition. The Division issued her a second rule-out letter on April

21, 2017, which she did not contest.

      In September and October 2016, while incarcerated, Carter stated, for the

first time, that he wanted the children placed with his ex-wife, L.C. (Lisa), the

mother of Cade and Cody's half-siblings. Brenda opposed that plan. Despite

Brenda's opposition, the Division investigated placing Cade and Cody with Lisa,

and she expressed a willingness to adopt them. However, on May 22, 2017, the

Division issued her a rule-out letter, stating that it was not in the best interests

of the children to be placed with her.

      At trial, Robert Miller, Ph.D., the Division's expert witness on forensic

psychology and psychological evaluation, bonding and attachment, testified that

placement with Lisa was not in the children's best interests, as she was a stranger

to them, and Cade already had suffered from multiple placements. Melissa

Krynicki, a Division caseworker, also testified at trial that Lisa had no

relationship with the children, who were closely bonded with their resource

parents. Moreover, Krynicki testified that Carter had a history of domestic

violence issues with his ex-wife, which also concerned the Division.

      Finally, in September 2014, after the July 2014 incident in Florida,

Brenda's mother, R.B. (Randi), who resided in New York, asked that Cade be


                                                                            A-5613-16T2
                                         8
placed with her. At that time, however, the Division did not have custody of

Cade, as he was in Carter's care. The Division advised Randi that in order for

Cade to be placed with her she would need to become licensed as a foster parent,

and the Division would need to conduct an interstate evaluation. There is no

indication in the record that Randi completed the licensing requirements or that

an interstate evaluation was conducted.

      Shortly before the guardianship trial, in February and March 2017, Randi

requested visitation with the children. The court granted her one hour per month

at the Division's offices. By order dated May 8, 2017 (the first day of trial), the

court, after considering the Division's objection, denied Randi's request for

additional visitation, except to the extent she could attend visits at Brenda's

rehabilitation facility. On May 22, 2017, the Division issued a rule-out letter to

Randi. The Division relied on Dr. Miller's bonding evaluation and concluded

that placing Cade and Cody with her would be contrary to their best interests as

they were bonded with their resource caregivers.

      At trial, the Law Guardian advocated for the boys to be placed together

with Jane, who reiterated her willingness to care for both children. It was the

Division's position, however, that it was in the boys' best interests to be adopted

by their separate resource parents as recommended by Dr. Miller.


                                                                           A-5613-16T2
                                        9
      In his detailed, seventy-nine-page written decision, Judge William R.

DeLorenzo found the Division proved, by clear and convincing evidence

adduced during the five-day trial, all four prongs of N.J.S.A. 30:4C-15.1(a). At

trial, the Division relied upon documentary evidence and the testimony of

Krynicki and Dr. Miller. The Law Guardian relied upon the testimony of Cade's

resource parent, Jane, and Antonio Burr, Ph.D., an expert in clinical forensic

psychology, who conducted bonding evaluations with Cade and Cody and their

resource parents and a separate bonding evaluation with only the children. Dr.

Burr testified that it would be in the children's best interests to be placed together

with Jane. Neither parent presented any facts or expert witnesses at trial. On

appeal, the Law Guardian no longer argues that Cade and Cody should be placed

together but rather "supports the trial court's decision to maintain [the boys] in

their respective resource homes, with continued sibling visitation, as in their

best interests."

                                         II.

      Carter appeals, arguing:

             POINT I

             THE DIVISION FAILED TO ESTABLISH BY
             CLEAR AND CONVINCING EVIDENCE THAT IT
             WAS NECESSARY TO TERMINATE [HIS]


                                                                              A-5613-16T2
                                         10
PARENTAL RIGHTS IN ORDER TO PROTECT HIS
CHILDREN'S BEST INTERESTS.

  A. THE   TRIAL   COURT    IMPROPERLY
     DETERMINED   THAT   THE   DIVISION
     PROVED BY CLEAR AND CONVINCING
     EVIDENCE THAT CADE AND CODY'S
     HEALTH AND DEVELOPMENT HAD BEEN
     OR WILL BE ENDANGERED BY CARTER
     AND   DCPP   FAILED  TO   PRESENT
     SUBSTANTIAL, CREDIBLE EVIDENCE OF
     CONTINUING        HARM        AND
     CONSEQUENTLY THE JUDGMENT MUST
     BE REVERSED.

  B. GIVEN [HIS] COMPLIANCE WITH THE
     DIVISION'S    REQUIREMENTS       FOR
     SERVICES, DCPP FAILED TO PRESENT
     SUFFICIENT EVIDENCE TO SUPPORT THE
     TRIAL COURT'S CONCLUSION THAT THE
     DIVISION SATISFIED ITS OBLIGATION TO
     DEMONSTRATE      BY     CLEAR   AND
     CONVINCING PROOF THAT [HE] WAS
     UNWILLING AND UNABLE TO ELIMINATE
     THE HARM TO CADE AND CODY.

  C. DCPP DID NOT PROVE BY CLEAR AND
     CONVINCING   EVIDENCE    THAT   IT
     PROPERLY CONSIDERED ALTERNATIVES
     TO TERMINATION OF PARENTAL RIGHTS.

  D. THE TRIAL COURT'S CONCLUSION THAT
     THE TERMINATION OF PARENTAL RIGHTS
     WOULD NOT DO MORE HARM THAN GOOD
     AND THAT CADE AND CODY WOULD
     SUFFER SEVER AND ENDURING HARM IF
     HIS    PARENTAL     RIGHTS   WERE


                                            A-5613-16T2
                  11
                   TERMINATED IS NOT SUPPORTED BY THE
                   RECORD.

      We find no merit in these arguments and affirm substantially for the

reasons stated in Judge DeLorenzo's written opinion. We add the following

comments.

      Our review of the findings of fact made by a trial judge in family cases is

limited. In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002). We afford

deference to a trial court's findings of fact because the trial court "has the

opportunity to make first-hand credibility judgments about witnesses who

appear on the stand; it has a 'feel of the case' that can never be realized by a

review of the cold record." N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J.

88, 104 (2008). When the trial court's findings of fact are supported by adequate,

substantial and credible evidence, they are binding on appeal. J.N.H., 172 N.J.

at 472.

      Parents have a constitutionally protected right to the care, custody and

control of their children. Santosky v. Kramer, 455 U.S. 745, 753 (1982); In re

Guardianship of K.H.O., 161 N.J. 337, 346 (1999). "The rights to conceive and

to raise one's children have been deemed 'essential,' 'basic civil rights . . . ,' and

'rights far more precious . . . than property rights.'" Stanley v. Illinois, 405 U.S.

645, 651 (1972) (citations omitted). "[T]he preservation and strengthening of

                                                                              A-5613-16T2
                                         12
family life is a matter of public concern as being in the interests of the general

welfare." N.J.S.A. 30:4C-1(a); see also K.H.O., 161 N.J. at 347.

      The constitutional right to the parental relationship, however, is not

absolute. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553 (2014);

N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J. 591, 599 (1986). At times,

a parent's interest must yield to the State's obligation to protect children from

harm. N.J. Div. of Youth & Family Servs. v. G.M.,198 N.J. 382, 397 (2009); In

re Guardianship of J.C., 129 N.J. 1, 10 (1992).

      To effectuate these concerns, the Legislature codified the test for

determining when a parent's rights must be terminated in a child's best interests.

N.J.S.A. 30:4C-15.1(a) requires that the Division prove by clear and convincing

evidence the following four prongs:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;



                                                                          A-5613-16T2
                                       13
            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

See also A.W., 103 N.J. at 604-11.

      A.    Prong One

      As for the first prong, the court found that Carter's persistent drug use,

violent relationship with Brenda and his illegal activities caused the children to

"languish[]" in resource care as reunification would have placed them at risk of

harm. That finding was supported by the fact of Carter's incarcerations, most

recently in June 2016, when the children were less than three-years old. While

we acknowledge incarceration alone is insufficient to establish parental

unfitness, termination of parental rights of an incarcerated parent will be upheld

if supported by "particularized evidence of how a parent's incarceration affects

each prong of the best-interests-of-the-child standard . . . ." R.G., 217 N.J. at

556. Here, the judge's determination that Carter's incarcerations affected each

prong of the best-interests test is supported by substantial evidence in the record.

Further, Carter's inattention to his children's needs resulted in Cade and Cody

developing enduring bonds with their resource parents. See In re Guardianship

                                                                            A-5613-16T2
                                        14
of J.C., 129 N.J. at 18 ("prolonged inattention by natural parents that permits the

development of disproportionately stronger ties between a child and foster

parents may lead to a bonding relationship the severing of which would cause

profound harm—a harm attributable to the natural parents . . . .")

      B.     Prong Two

      As is often the case, the findings regarding the first prong informed and

overlapped the second. See N.J. Div. of Youth & Family Servs. v. R.L., 388

N.J. Super. 81, 88 (App. Div. 2006). With respect to prong two, the court

similarly concluded that Carter failed to cure or "overcome the initial harm that

endangered [the] health, safety or welfare of [the] children, and . . . [he] was

unable to continue a parental relationship without [causing] recurrent harm

. . . ." The court further stated that Carter was not able to "provide a safe an d

stable home for [the] children, . . . the delay in securing permanency continue[d]

or add[ed] to the children's harm, . . . [and] . . . [t]he children have formed a

secure attachment with their . . . resource parents and would be harmed if

remov[ed] . . . ."

      There was substantial evidence supporting the court's factual findings and

legal conclusions with respect to prong two. For example, the court noted

Carter's involvement in the illegal sale of drugs, his failure to take responsibility


                                                                             A-5613-16T2
                                        15
for domestic violence incidents and his refusal to adequately acknowledge his

substance abuse issues.     The court relied upon Dr. Miller's testimony that

Carter's actions "demonstrated a pattern of parental deficits to provide safety,

care or minimal nurturement" to his children and that his anti-social behavior

was not likely to change in the foreseeable future. Finally, Dr. Miller testified

that the children did not have an emotional bond with Carter but were securely

attached and bonded with their resource parents and separating them would

cause enduring and significant harm. See N.J. Div. of Youth & Family Servs.

v. F.M., 211 N.J. 420, 447 (2012); N.J. Div. of Youth & Family Servs. v. L.J.D.,

428 N.J. Super. 451, 474-77 (App. Div. 2012).

      C.     Prong Three

      Regarding the third prong, reasonable efforts is defined to include

"[c]onsultation and cooperation with [the parent] in developing a plan for

appropriate services; providing services that have been agreed upon, to the

family, in order to further the goal of family reunifications; . . . and facilitating

appropriate visitation." N.J.S.A. 30:4C-15.1(a)(3). Services provided by the

Division must be tailored to the parent's needs, but "are not measured by their

success." In re Guardianship of D.M.H., 161 N.J. 365, 393 (1999).




                                                                             A-5613-16T2
                                        16
      Here, there was substantial evidence supporting the trial court's finding

that the Division made reasonable efforts to provide Carter with services

designed to overcome the circumstances that resulted in the children's out -of-

home placements. See K.H.O., 161 N.J. at 354.          Those services included

psychological and substance abuse evaluations and treatment, domestic violence

counseling, and supervised visitation.

      The court also correctly determined that the Division considered

alternatives to termination of parental rights and correctly noted that the

Division had explored family members as possible placement options for the

children.3 Contrary to Carter's argument, there were no alternatives to the

termination of parental rights. Each of the potential placements, including his

former wife, Lisa, were reasonably ruled out, as it was in the best interests of

the children to remain with their resource parents, with whom they were bonded.

      Carter maintains the Division did not satisfy prong three because it failed

to timely investigate Lisa as a placement for Cade and Cody, noting that the

Division did not rule Lisa out as a placement until the termination trial was



3
   While the "Division has a statutory duty to evaluate relatives as potential
caretakers, there is no presumption favoring the placement of a child wit h such
relatives." N.J. Div. of Youth & Family Servs. v. J.S., 433 N.J. Super. 69, 82
(App. Div. 2013).
                                                                         A-5613-16T2
                                         17
underway. Carter claims by that time, the children were bonded with their

resource family, an outcome that could have been avoided had the Division

promptly investigated Lisa and placed the children with her.

      Our review of the record reveals that Carter first proposed Lisa as a

potential placement in September 2016, after the guardianship complaint was

filed. By that time, Cade had been placed outside the home for two years and

Cody had been placed with his current resource parent for nearly one year.

Further, and contrary to Carter's claim that the Division "did nothing" and "did

not . . . make a visit, or do a background check, or make a phone call to Lisa ,"

the record reflects that the Division attempted to contact Lisa on September 27,

2016, when the Division caseworker "left a detailed voicemail [with her

telephone number] explaining that she was from the Division . . . , and she would

like to speak with her about being a potential resource for Cade." At trial, the

caseworker testified that she visited Lisa's home and spoke to her regarding her

commitment to the boys and had concerns that placing the children with her was

not in their best interests because "there isn't a relationship between [Lisa] and

Cade and Cody," and Lisa "hasn't tried to contact the Division. [Carter] . . . put

her name forward but she never reached out to me directly."




                                                                          A-5613-16T2
                                       18
      Brenda claims that the Division failed to consider her mother as a possible

placement. As noted, the record reveals that in September 2014, Randi made a

single request to care for Cade. At that time, however, Cade was in Carter's

custody, not the Division's. Nevertheless, the Division advised Brenda and her

mother that she would need to be licensed as a foster parent. According to the

Division records, the "family did not want to listen to the [caseworker], and they

continued to interrupt the [caseworker's explanation]."

      Other than requesting visitation with the boys, there is no indication that

Randi sought to care for the children after her initial inquiry regarding Cade.

Similar to its decision with respect to Lisa, the Division ultimately ruled her out

in accordance with N.J.S.A. 30:4C-12.1(c)4 based on Dr. Miller's opinion that




4
   N.J.S.A. 30:4C-12.1(a) provides that "[i]n any case in which the [Division]
accepts a child in its care or custody, . . . the [Division] shall initiate a search
for relatives who may be willing and able to provide the care and support
required by the child." "The [Division] shall . . . assess[] . . . each interested
relative's ability to provide the care and support, including placement, required
by the child." Pursuant to N.J.S.A. 30:4C-12.1(b), if the Division "determines
that the relative is unwilling or unable to assume the care of the child, . . . [t]he
[Division] shall inform the relative in writing of . . . the reasons for [its]
determination . . . ." Subsection (c) allows the [Division] to "pursue the
termination of parental rights if the [Division] determines that [it] is in the
child's best interests." N.J.S.A. 30:4C-12.1(c).



                                                                             A-5613-16T2
                                        19
removing the children from their resource placements would be contrary to their

best interests.5

      Carter and Brenda's reliance on J.S., 433 N.J. Super. 69 and N.J. Div. of

Youth and Family Servs. v. K.L.W., 419 N.J. Super. 568 (App. Div. 2011) in

support of their claim that the Division failed to satisfy prong three is misplaced.

In J.S., the court addressed the

             Division's authority to reject a relative on 'best interests'
             grounds under subsection (c) of N.J.S.A. 30:4C-12.1 to
             relieve it of its responsibility under subsection (a) of
             that statute requiring it to conduct a fair investigation
             of such relative who identifies himself or herself as a
             potential caretaker in a reasonably prompt manner. Id.
             at 87.


5
  As noted, supra at p. 9, the Division sent Randi its rule-out letter on May 22,
2017. While N.J.S.A. 30:4C-12.1(c) does not impose a time deadline on the
Division to send a "best interests" rule-out letter, see J.S., 433 N.J. Super. at 89
n.11, we concur with the J.S. court that the Division should have advised Randi
earlier if it concluded that she had been rejected as a caretaker. Ibid. In this
regard, we note that a May 6, 2016 Division contact sheet stated that the Division
also learned that Randi "should be ruled out" because "she is on housing in [New
York] and can[']t put anyone on the list." There is no indication, however, that
the Division communicated the finding in the May 6, 2016 contact sheet to
Randi.
       In any event, we note that Randi has not challenged the court's best
interests finding and, in the end, we are satisfied from our independent review
of the record that the trial court correctly analyzed prong three and determined
that the Division adequately considered alternatives to termination. We also
agree with the court that to remove the children from their bonded resource
families was contrary to their best interests.


                                                                             A-5613-16T2
                                         20
        The J.S. court cautioned that the Division is not permitted to ignore "a

relative's timely application out of bureaucratic inertia, or consider that

application based upon an arbitrary, preordained preference for foster

placement." Ibid. The court further explained that the Division's investigation

of relatives must be "sensitive to the passage of time and the child's critical need

for finality and permanency." Ibid. The court noted that if the Division "has

been lax or capricious in its assessment of such timely-presented alternative

caretakers, it bears the litigation risk that a Family Part judge will conclude . . .

that it has failed to prove [prong three] by clear and convincing evidence . . . ."

Ibid.

        In K.L.W., when discussing the Division's obligation under N.J.S.A.

30:4C-12, the court explained that a parent cannot "expect the Division to locate

a relative with no information or, . . . wait until the eve of the guardianship trial

to identify a relative who is willing to adopt," but also stated that the Division

cannot engage in "willful blindness and inexplicable delay in assessing and

approving or disapproving a relative known to the Division, especially one

whom the Division knows has custody of the child's siblings." 419 N.J. Super.

at 582.




                                                                             A-5613-16T2
                                        21
      Here, the Division explored multiple relatives for placement of Cade and

Cody. As noted, Cade was initially placed with Carter and then with his paternal

uncle. The Division also considered the children's paternal grandmother and

paternal aunt, and determined it would be inappropriate to place the children

with them. Thus, this is not the case where the Division rejected any of the

relatives based upon an "arbitrary, preordained preference for foster placement,"

J.S., 437 N.J. Super. at 87, or engaged in "willful blindness." K.L.W., 419 N.J.

Super. at 582. As to Lisa, she was proposed after the guardianship complaint

was filed and after Cade had been in placement for approximately two years and

Cody for approximately one year. She was investigated and ruled out. Randi

only requested care of Cade and never expressed an interest in caring full-time

for both children, despite seeking visitation, and did not take the recommended

steps to become licensed. See N.J. Div. of Youth & Family Servs. v. L.M., 430

N.J. Super. 428, 445 (App. Div. 2013) (prong three is satisfied where a potential

resource placement fails to complete a family training program).        In these

circumstances, we cannot conclude that the Division engaged in "inexplicable




                                                                         A-5613-16T2
                                      22
delay in assessing . . . a relative known to the Division." 6   K.L.W., 419 N.J.

Super. at 582.

      D.    Prong Four

      The court's findings and conclusions as to prong four are also supported

by adequate, substantial, and credible evidence in the record. Although Cade

and Cody had positive interactions with Carter during visitations, they had not

developed an enduring emotional or psychological bond with him. Rather, as a

result of his persistent inability to provide them with safe and stable parenting,

the children had bonded with their resource parents, who wished to adopt them,

and severance of those bonds would cause severe harm.

      Carter also argues that the Division did not clearly and convincingly

satisfy the fourth prong because separating Cade and Cody would do more harm

than good as it would deprive them of a relationship with each other and their

biological relatives.   In reaching its conclusion, the court considered and

rejected Dr. Burr's opinion that the children should be placed together, with Jane

in Cade's resource home, and instead credited Dr. Miller's testimony that Cade



6
    On appeal, the Law Guardian maintains the Division correctly "made
reasonable efforts to reunify the family and considered alternatives to
termination, including the rule out of [Lisa] . . . thereby meeting the standard
under prong three of the best interests test."
                                                                          A-5613-16T2
                                       23
and Cody did not have a significant emotional bond, and the children's bond

with their respective resource parents was more important to their long -term

emotional and psychological health than their sibling relationship . According

to Dr. Miller, this was the "least detrimental outcome." The fact that Cade and

Cody were placed in separate resource homes does not undermine the soundness

of the trial court's determination that the Division satisfied the criteria under

N.J.S.A. 30:4C-15.1(a).

      Finally, we disagree with Brenda's claim that the Division's actions

violated CPBRA, which mandates that a child is entitled "[t]o the best efforts of

the applicable department to place the child in the same setting with the child's

sibling if the siblings is also placed outside the home . . . ." N.J.S.A. 9:6B-4(d).

Rights under the CPBRA must be exercised "consistent with the health, safety

and physical and psychological welfare of the child and as appropriate to the

individual circumstances of the child's physical or mental development."

N.J.S.A. 9:6B-4. In other words, placement of siblings together is an important

and critical consideration that the Division must undertake but the final decision

about where to place a child remains subject to a best-interests analysis. Based

on Dr. Miller's testimony and the other trial evidence, Judge DeLorenzo




                                                                            A-5613-16T2
                                        24
concluded it was in the children's best interests to remain in their respective

resource homes.

      To the extent not addressed, defendant's remaining arguments lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-5613-16T2
                                      25